DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 6/15/2021 and 8/09/2021 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

Response to Amendment
2.       This Office Action is in response to Amendment filed on date: 12/13/2021.
           Claims 1-21 are currently pending.
           Claims 1, 13 and 18 are independent claims.

Reasons for Allowance
4.        Claims 1-20 are allowed over the prior arts of record.
5.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “ …obtaining, by one or more computing devices, interval audio data indicative of audio associated with the electrical system corresponding to a time interval; ….
       partitioning, by the one or more computing devices, the interval audio data into a plurality of window audio data each corresponding to a respective one of said time windows; and


          Regarding claim 13, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…obtaining interval audio data from the microphone, the audio data indicative of audio associated with the electrical system for at least one time interval; sampling the interval audio data at a rate determined at least in part by a frequency of power in said electrical system; partitioning the sampled interval audio data into a plurality of window audio data; determining a signal indicative of a presence of corona based at least in part on a selected one of the window audio data relative to a remainder audio data, including the interval audio data absent the selected one of the window audio data;” in combination with all other elements as claimed in claim 13.

          Regarding claim 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…obtaining interval audio data from a microphone, the interval audio data indicative of audio associated with the electrical system for at least one time interval;…determining a scaled ratio for each of the plurality of time window audio data; identifying a time window with a maximum scaled ratio of the plurality of time windows; identifying one or more adjacent time windows to the time window associated with the maximum scaled ratio; identifying an opposing phase time window to the time window associated with the maximum scaled ratio; determining a 

      As to claim(s) 2-12 the claims are allowed as they further limit allowed claim 1.
      As to claim(s) 14-17, the claims are allowed as they further limit allowed claim 13.
       As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 18.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
           Kuettner et al. (U.S Pub. 2012/0105073) discloses an apparatus including a portable receiver with an acoustic sensor and a magnetic field sensor is adapted for locating a fault in an underground electrical line by evaluating ground-borne acoustic signals and electromagnetic signals emitted from a succession of sparking arc-overs caused at the fault location by voltage pulses fed into the electrical line. The apparatus further includes an arrangement for eliminating interference noises from the acoustic signals, wherein the acoustic received signals are delivered Ken (U.S Pat. 7180303) discloses a simple discharge detector for a power equipment using an acoustic emission technique, comprising: an acoustic emission sensor set on power equipment to sense acoustic emission signals generated from said power equipment; a preamplifier connected to an output of said acoustic emission sensor to amplify said acoustic emission signals; a bandpass filter connected to said preamplifier to filter off acoustic emission signals having high and low frequencies; a comparator having a first input connected to an output of said bandpass filter to receive said filtered acoustic emission signals therefrom and a second input coupled to a reference voltage, said comparator having an output providing square-wave signals corresponding to said filtered acoustic emission signals having a magnitude greater than said reference voltage; a microprocessor having an input coupled to said output of said comparator and an output coupled to a numeric display, said microprocessor including a counter for counting a number of said square-wave signals received per second and said microprocessor outputting said count said numeric display for displaying partial discharge occurrences per second, said microprocessor illuminating an indicator responsive to said microprocessor detecting receipt of periodic acoustic emission signals. (see specification for more details).
             Kuppuswamy (U.S Pub. 20060259281) discloses a method for detection and positioning of a partial discharge source (S) in an electrical equipment (1) placed in a containment (2) containing an acoustically conducting fluid characterized in that it consists of: .
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/28/2022